DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument of the amended claims in view of the non statutory double patenting rejection have been found to be persuasive.  The double patenting rejection has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, and 5 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vignola, US Patent Publication 2009/0048381.
Regarding claim 1, Vignola teaches a method for making clay nanocomposites (reads on platelets) that are exfoliated [abstract, 0058, and 0069] by providing an 
Regarding claim 3, Vignola further teaches that the formulation has a basic pH (teaches positively charged of about 8 [0061]).
Regarding claim 5, Vignola further teaches the use of sonification as an agitation for the exfoliating the clay [0114].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vignola, US Patent Publication 2009/0048381 in view of Ross et al, USP 6,610,770.
Regarding claim 4, Vignola teaches the addition of sodium salts to the clay mixture but is silent on the specific use of sodium hydroxide.
In the same field of endeavor of making organoclay compositions, Ross teaches the advantages of utilizing sodium hydroxide to covert the clay to its sodium form during the exfoliation process.  Ross goes on to say this is even more preferred with specific types of clay such as Smectite type
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize sodium hydroxide as the sodium additive in the Vignola method for the benefit of controlling the form of the aqueous clay slurry for improved processing (see column 6).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vignola, US Patent Publication 2009/0048381 in view of Chaiko, USP 6,521,678.
Regarding claim 21, Vignola is silent on the specific extractants listed.
In the same field of endeavor of creating clay platelets, Chaiko teaches the use of extraction process using aminotri (methylene -phosphonic acid), penta sodium salt as a sodium exchange agent as the clay treatment formulation (see example 8)for the benefit of permits more precise control over the surface HLB value as well as other improvements (see columns 4-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the specific extractant as taught by Chaiko in the Vignola reference for the benefit of more precisely controlling the functional groups produced in the platelet formation in a conventional manner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748